OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that all references hereinafter (e.g., paragraph numbers) to Applicant’s specification are to the published specification US 2021/0300004. 

Response to Amendment
The Amendment filed 19 January 2022 has been entered. Claims 1 and 6 have been amended; no new claims have been added. As such, claims 1-7 remain pending; claim 7 has been previously withdrawn; and claims 1-6 are under consideration and have been examined on the merits.
The amendments to the claims have overcome the objections to claims 1 and 6 previously set forth in the Non-Final Office Action dated 02 November 2021 (hereinafter “Non-Final Office Action”). The aforesaid claim objections have been withdrawn.
The amendments to the claims have also overcome the rejection of claims 1-6 under 35 U.S.C. 103 as unpatentable over Genske. The aforesaid 103 rejection has been withdrawn.
However, it is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims.

Claim Interpretation
It is noted that the following claim interpretation analysis is not set forth under, nor associated with 35 U.S.C. 112(f); nor do the claims recite “means for” or other similar generic placeholder language. Rather, the analysis is included to impart clarity to the record and to facilitate compact and expedient prosecution.
It is noted that claim 1 recites the layered film including layers (A), (B), and (C), respectively, described as “surface”, “intermediate”, and “seal” layers, respectively. Claim 1 also utilizes the open transitional phrase “comprising” in the preamble.
For examination on the merits, under the broadest reasonable interpretation thereof in light of Applicant’s specification (see MPEP 2111), the aforesaid claimed layers are not restricted to any specific arrangement/ordering, and the use of “surface”, “intermediate”, and “seal” are merely naming conventions used for the respective layers which do not impart any structural or compositional limitations to the respective layer(s). In other words, for example, the claimed intermediate layer (B) is not required to be disposed between layers (A) and (C); surface layer (A) is not required to be an outer or inner surface, but may define a layer which is laminated or otherwise covered on both sides.
Should Applicant intend for the claim to be interpreted as having a particular layer arrangement, such as A / B / C, it is respectfully suggested to amend the claim to recite the particular embodiment/arrangement; the use of the phrase(s) “disposed on and in direct contact with”; “consisting of”; and/or “disposed between” are also respectfully suggested. Support for the specific embodiment of A / B / C can be found in at least [0036] of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (JP 2001-310431; “Sugimoto”) (newly cited; copy and machine translation provided herewith; copy relied upon for basis of the rejection). 
Regarding claim 1, Sugimoto discloses an easily-openable, composite film utilized as a lid for food packaging applications, in particular which can be heat-sealed to polypropylene-based food containers [0001, 0005, 0006, 0016-0019, 0022]. The composite film includes a first layer including resin (A); a second layer including resin (B); and a base film [0007-0014]. The first layer and second layer are coextruded with one another; the base film may be attached to the second layer via an intervening adhesive layer. 
The first layer is intended for heat-sealing to the container, and resin (A) is polypropylene (i.e., homopolypropylene); the first layer does not require any further components, and is thus reasonably interpreted as being defined by 100 wt.% polypropylene.
The second layer is intended for control/ease of peel strength, and resin (B) is a blend of 1-50 wt.% polypropylene (PP) and 50-99 wt.% of high density polyethylene (HDPE) [0004, 0012, 0013].
The base film is, inter alia, a biaxially-stretched PP film [0014] (see MPEP 2144.07), reasonably interpreted as being defined by 100 wt.% polypropylene.
The thickness of the first layer is 0.5 to 10 µm; the thickness of the second layer is 0.5 to 100 µm; and the thickness of the base film is 20 to 500 µm [0018]. 
The base film, being a biaxially-stretched PP film, reads on the claimed surface layer (A) comprising a PP-based resin as a main component. 
The second layer reads on the claimed intermediate layer (B), where the amount of 1-50 wt.% PP overlaps the claimed amount of 45-60 wt.% PP (b1), thereby rendering the claimed range prima facie obvious (see MPEP 2144.05(I)). The amount of 50-99 wt.% HDPE overlaps and thereby renders prima facie obvious the claimed amount of 40-55 wt.% PE (b2) (see MPEP 2144.05(I)).
The first layer, being homopolypropylene, reads on the claimed seal layer (C) comprising a PP-based resin as a main component. 
Sugimoto reasonably encompasses (and thereby renders prima facie obvious) embodiments of the composite film, based on the disclosed thickness ranges for the aforesaid layers, which are within the claimed thickness limitations regarding layers (B) and (C). In other words, reasonably encompassed within the disclosure of Sugimoto are composite film(s) wherein the first layer can be 0.5 µm, the second layer can be 0.5 µm, and the base film can be 500 µm, corresponding to approximately 0.1%, 0.1%, and 99.8%, respectively, of the overall thickness of the composite film, of which are within the respect ranges for layers (C) and (B) of 15% or less. It would have been well within the ambit of one of ordinary skill in the art to have selected thicknesses for the aforesaid layers from within a disclosed set of ranges. 
Additionally or alternatively, in view of MPEP 2144.05(II); and given that the first layer is the layer which is heat sealed to the container (i.e., partially melted to adhere to the opposing PP surface of the container); and given that the second layer determines the ease of peel (i.e., the force required to peel the film from the container); and given that Sugimoto explicitly discloses thickness ranges for both of the aforesaid; also given that Sugimoto discloses an example which utilizes ratios of 10% first, 10% second, 80% base [0027]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have increased and/or decreased the thicknesses of the first and second layers (if not also the base film), in order to have altered the degree and/or quality of heat seal, or to have increased or decreased the force required to peel the layers (or in the case of base film, altered the rigidity or overall strength of the composite film), including over and within the thickness ranges which would have resulted in the claimed thickness percentages of layers (B) and (C), respectively, relative to the total thickness. 
Under either rationale, the composite film of Sugimoto set forth above reads on all of the limitations of claim 1.
Regarding claim 4, as set forth above in the rejection of claim 1, the base film, of which reads on claimed surface layer (A), is a biaxially-stretched PP film, reasonably interpreted as being defined by 100 wt.% PP, of which is within the claimed range of 80% or more. 
Regarding claim 5, Sugimoto discloses the composite film set forth above in the rejection of claim 1 – that is, the first layer reads on claimed seal layer (C); the second layer reads on claimed intermediate layer (B); and the base film reads on claimed surface layer (A). 
Sugimoto discloses that the base film is laminated to the second layer through an intervening adhesive layer, such as a urethane adhesive, or via an intervening coextruded layer [0008, 0014]. The aforesaid intervening adhesive or coextruded layer, respectively, reads on the claimed substrate laminated on the surface layer (A) of the layered film, given the interpretation set forth above under the Claim Interpretation section. 
Regarding claim 6, as set forth above in the rejections of claims 1 and 5, the composite film is a lid, of which may be heat sealed to a food packaging container, such as a polypropylene food container. The aforesaid reds on the claimed laminate film being a lid material for a packaging container. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto as applied to claim 1 above, further in view of Moriya (JP 2012-045884; “Moriya”) (prev. cited; copy and machine translation prev. provided; translation relied upon for the basis of the rejection).
Klosiewicz (US 2002/0103300; “Klosiewicz”) (prev. cited) is relied upon as an evidentiary reference for the basis of the rejection. 
Regarding claim 3, Sugimoto discloses the composite film set forth above in the grounds of rejection of claim 1. 
Sugimoto does not explicitly recite the melting point of the HDPE included in the second layer alongside PP. 
However, Sugimoto does reasonably teach that suitable densities for HDPE and/or the ethylene component of the blend of resin (B) of the second layer are approximately 0.95 and 0.94 g/cm3, respectively [0027, 0028].
Moriya teaches that HDPE is suitably utilized as the blend component alongside PP for easy peel layers of laminated lidding materials for PP-based food containers, where a suitable density for the aforesaid HDPE component of the blend is 0.94 to 0.96 g/cm3 [pp. 1, last para.; pp. 2; pp. 3, para. 8]. Moriya teaches that the use of low-density polyethylene (LDPE; 0.91 to 0.93 g/cm3) or HDPE having a density of 0.94 to 0.96 g/cm3 is suitable as the aforesaid blend component, and that either of the aforesaid blend components (i) result in easy cohesive failure or interfacial peeling, and (ii) result in good surface appearance after peeling [pp. 3, para. 8].
Sugimoto and Moriya are directed to laminate lidding materials for polypropylene-based food containers, the lidding materials being heat-sealable and including “easy-peel” layers, i.e., layers which reduce the amount of force required to separate the lid from the container.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized HDPE having a density of 0.94 to 0.96 g/cm3, taught by Moriya, as the HDPE of the blend of resin (B) in the second layer of Sugimoto, as the aforesaid HDPE density range would have been recognized as suitable for forming “easy-peel” blends with PP for lidding materials for PP-based food containers (see MPEP 2144.07); and/or in order to have provided a blend which would have resulted in good surface appearance after the composite lid is removed from the container. 
The composite film of Sugimoto, as modified, would have comprised all of the features set forth above in the grounds of rejection of claim 1, where the HDPE of resin (B) of the second layer would have exhibited a density of 0.94 to 0.96 g/cm3, of which, as evidenced by Klosiewicz [0008], would have exhibited a melting point of approximately 135°C, thereby reading on the limitations of claim 3. 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya.
Klosiewicz (US 2002/0103300; “Klosiewicz”) (prev. cited) is relied upon as an evidentiary reference for the basis of the rejection. 
Regarding claim 1, Moriya discloses a laminate film which is suitable as a lid material for food containers [pp 1., last para.]. The laminate film is a multilayer film including (sequentially) outermost layer (A) / center layer (B) / easy peel layer (C), where layer (C) is intended to be sealed to the outermost layer of a container [pp. 2-3]. 
Outermost layer (A) includes 90 wt.% or more of PP homopolymer [pp. 2]. Outermost layer (A) reads on claimed surface layer (A) comprising PP-based resin as a main component.
Center layer (B) includes 60 wt.% or more of PP homopolymer, preferably the same used in the outermost layer (A) [pp. 2]. Center layer (B) reads on claimed seal layer (C) comprising PP-based resin as a main component. 
Easy peel layer (C) includes 60-90 wt.% propylene resin (c1) and 10-40 wt.% ethylene resin (c2) [pp. 3]; wherein propylene resin (c1) is, inter alia, a PP homopolymer, a propylene-ethylene copolymer, or blend thereof [pp. 3]; and wherein ethylene resin (c2) is, inter alia, HDPE [pp. 3, para. 8]. Easy peel layer (C) reads on claimed intermediate layer (B), where the amount of propylene resin (c1) (60-90 wt.%) borders and therefore renders prima facie obvious the claimed range of 45-60 wt.% (see MPEP 2144.05(I)), and where the amount of ethylene resin (c2) (10-40 wt.%) borders and therefore renders prima facie obvious the claimed range of 40-55 wt.% (see MPEP 2144.05(I)). 
Moriya discloses that the thickness of easy peel layer (C) (reads on intermediate layer (B)) defines 5-30% of the total thickness of the laminate film [pp. 3], of which significantly overlaps with and therefore renders prima facie obvious the claimed range of intermediate layer (B) defining 15% or less over the overall thickness of the layered film (see MPEP 2144.05(I)). 
Moriya does not explicitly disclose center layer (B) (reads on seal layer (C)) defining 15% or less of the thickness of the laminate film.
However, Moriya does disclose that the total thickness of outermost layer (A) and center layer (B) (reads on seal layer (C)) defines 70-95% of the total thickness of the laminate film [pp. 3], wherein the aforesaid contributes to the rigidity of the laminate film, reduces elongation of the film when being peeled (e.g., in lid form); and maintains the strength of the film [pp. 3]. Moriya also teaches that the laminate film is coextruded, allowing the thickness of each layer (and thus the ratios) to be adjusted relatively freely [pp. 4].
In view of MPEP 2144.05(II), which sets forth that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, wherein the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; and in view of the foregoing, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have varied the individual thicknesses of outermost layer (A) and center layer (B) relative to one another (i.e., within the overall thickness range of 70-95 % of the total thickness of the laminate film), including over the range of center layer (B) being 15% or less (reads on seal layer (C) being 15% or less of overall thickness), in order to have increased and/or decreased any of the rigidity, strength, and reduction in elongation (of the laminate film) during peel (as taught by Moriya) of the laminate film.
As a result of the aforesaid experimentation, and in order to illustrate the basis of the rejection, easy peel layer (C) (reads on intermediate layer (B)) would have been from 5-30% of the overall thickness (overlaps and renders obvious 15% or less); center layer (B) (reads on seal layer (C)) would have been (as a result of the aforesaid experimentation) from 15% or less, and outermost layer (A) would have been from 80% to approximately 95% or less. 
The laminate film of Moriya, per the aforesaid modification, reads on the limitations of claim 1.
Regarding claim 2, as set forth above in the grounds of rejection of claim 1, ethylene resin (c2) of easy peel layer (C) is HDPE, of which exhibits a density of 0.94 to 0.96 g/cm3 [pp. 3, para. 8]. The aforesaid HDPE (c2) reads on the claimed polyethylene-based resin (b2).
Furthermore, propylene resin (c1) is, inter alia, a PP homopolymer, a propylene-ethylene copolymer, or blend thereof (see MPEP 2144.06(I); 2144.07), where given that Moriya explicitly teaches that a blend may be utilized, as well as explicitly names PP homopolymer and propylene-ethylene copolymer, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the aforesaid homopolymer and copolymer to form the blend (as disclosed by Moriya), as the courts have held that it is prima facie obvious to combine equivalent components for the same purpose (see aforecited MPEP section(s)). 
As such, propylene resin (c1), included in easy peel layer (C) (reads on claimed intermediate layer (B)) in an amount of 60-90 wt.%, would have been a blend of PP homopolymer and propylene-ethylene copolymer. The laminate film of Moriya, as modified, reads on all of the limitations of claim 2. 
Regarding claim 3, as set forth above in the grounds of rejection of claim 1 (see also claim 2), ethylene resin (c2) of easy peel layer (C) is HDPE exhibiting a density of 0.94 to 0.96 g/cm3, of which exhibits a melting point of approximately 135°C, as evidenced by Klosiewicz [0008], thereby within the claimed range of 130°C or higher. 
Regarding claim 4, as set forth above in the grounds of rejection of claim 1, outermost layer (A) includes 90 wt.% or more of PP homopolymer, of which is within the claimed range of 80% by mass or more.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya as applied to claim 1 above, further in view of Yuno et al. (US 2010/0296757; “Yuno”) (newly relied upon; prev. cited in Pertinent Prior Art section of Non-Final Office Action). 
Regarding claims 5 and 6, Moriya discloses the laminate film set forth above in the grounds of rejection of claim 1.
Moriya does not explicitly disclose an additional layer (i.e., substrate, as claimed) being laminated on the outermost layer (A) (90 wt.% or greater PP homopolymer).
Yuno discloses a multilayer laminate film suitable as a lid for packaging containers for foodstuffs [Abstract; 0001, 0009, 0011-0013, 0053]; the laminate film including a seal layer comprising 10-50 parts HDPE and 50-90 parts polypropylene, and a base material layer that is, inter alia, a propylene/ethylene random or block copolymer (i.e., propylene-based) [0015, 0017-0019, 0023, 0024, 0027-0030, 0047]. 
Yuno teaches that in order to increase the gas barrier properties (i.e., for a lid for packaging containers), substrates such as stretched films, barrier films, and aluminum foil can be laminated on the outer surface of the base material (i.e., the propylene-based layer) [0013, 0035, 0050-0052]; as well as that aluminum foils and further stretched films can be further-laminated on stretched film(s) which are laminated on the base material [0038-0044].
 Moriya and Yuno are directed to substantially identical laminate multilayer films which are suitable for use as heat sealable lids for food containers, said films including “easy peel” layers including a blend of HDPE and PP. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have laminated a stretched film, barrier film, and/or aluminum foil, as taught by Yuno, on the outermost layer (A) of the laminate film of Moriya, in order to increase the gas barrier properties of the laminate film, thereby increasing its suitability for use as a lid for food containers. 
Per the aforesaid modification, the laminate film of Moriya (disclosed therein as suitable for use as a lid for food packaging containers) would have included an additional film and/or foil laminated on the outermost surface layer (A), of which reads on the limitation(s) of claim 5 and claim 6.

Response to Arguments
Applicant’s arguments, see Remarks filed 19 January 2022, pp. 4 and 5, with respect to the rejection of the claims under 35 U.S.C. 103 as being unpatentable over Genske, previously set forth in the Non-Final Office Action, have been fully considered by the Examiner and are found persuasive.
The Examiner agrees that per the amendments to the claims which narrow the ranges of polypropylene-based resin (b1) and polyethylene-based resin (b2) in the intermediate layer (B), the laminate film, and in particular sealant layer 12A thereof, of Genske is excluded by the aforesaid amendment. As such, the aforesaid 103 rejection based on Genske has been withdrawn. However, it is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims, of which Applicant has not yet addressed.


Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description.
US 4,589,568 to Ito et al. – [col. 5, lines 40-50; Figures; Abstract] – teaches that a hot melt layer provided as the inner(most) layer of a lid member which is heat-sealed to a container formed from polypropylene includes a blend of polyethylene and polypropylene, with the ratio of PE to PP being from 20:80 to 50:50, from the standpoint of both heat sealability and “peel openability”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782